DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11, 15-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iemura et al (US Publication No.: US 2019/0187509 A1, “Iemura”).
Regarding Claim 1, Iemura discloses a substrate (Figure 1A), comprising:
A substrate body (Figure 1A, substrate body 4); and
A hang buckle connecting member fixed at an edge of the substrate body and provided with a through hole (Figures 1A and 2A, hang buckle connecting member 20, through hole 23).

Regarding Claim 2, Iemura discloses the substrate of claim 1, wherein, the hang buckle connecting member is fixed at a top and/or lateral side of the substrate body (Figure 1A, hang buckle connecting member 20 is fixed at a top and lateral side of the substrate body 4).

Regarding Claim 3, Iemura discloses the substrate of claim 1, wherein, the hang buckle connecting member has a rectangular shape (Figure 2A, hang buckle connecting member 20 has a rectangular shape). 



Regarding Claim 7, Iemura discloses a display panel (Figure 1), wherein, the display panel comprises a substrate (Figure 1A);
The substrate comprises:
A substrate body (Figure 1A, substrate body 4); and
A hang buckle connecting member fixed at an edge of the substrate body and provided with a through hole (Figures 1A and 2A, hang buckle connecting member 20, through hole 23).

Regarding Claim 8, Iemura discloses the display panel of claim 7, wherein, the hang buckle connecting member is fixed at a top and/or lateral side of the substrate body (Figure 1A, hang buckle connecting member 20 is fixed at a top and lateral side of the substrate body 4).

Regarding Claim 9, Iemura discloses the display panel of claim 7, wherein, the hang buckle connecting member has a rectangular shape (Figure 2A, hang buckle connecting member 20 has a rectangular shape).

Regarding Claim 11, Iemura discloses the display panel of claim 7, wherein, the hang buckle connecting member is integrally formed with the substrate body (Figure 2A, hang buckle connecting member 20 is integrally formed with substrate 4).

Regarding Claim 15, Iemura discloses a display device (Figure 1), wherein the display device comprises a display panel (Figure 1); the display panel comprises a substrate (Figure 1); the substrate comprises:
A substrate body (Figure 1A, substrate body 4); and


	Regarding Claim 16, Iemura discloses the display device of claim 15, wherein, the hang buckle connecting member is fixed at a top and/or lateral side of the substrate body (Figure 1A, hang buckle connecting member 20 is fixed at a top and lateral side of the substrate body 4).

Regarding Claim 17, Iemura discloses the display device of claim 15, wherein, the hang buckle connecting member has a rectangular shape (Figure 2A, hang buckle connecting member 20 has a rectangular shape).

Regarding Claim 19, Iemura discloses the display device of claim 15, wherein, the hang buckle connecting member is integrally formed with the substrate body (Figure 2A, hang buckle connecting member 20 is integrally formed with substrate 4).

Regarding Claim 20, Iemura discloses the display device of claim 15, wherein the display device further comprises a casing (Figure 1, casing 4), the hang buckle connecting member protruding from the casing (Figures 1-2 disclose the hang buckle connecting member 20 protruding from casing 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over In et al (US Publication No.: US 2018/0101049 A1, “In”).



Regarding Claim 4, Iemura discloses the substrate of claim 1, wherein, the hang buckle connecting member has a rectangular shape (Figure 2A, hang buckle connecting member 20 has a rectangular shape).
Iemura fails to disclose that the through hole is a rectangular hole.
However, In discloses a similar substrate where the through hole is a rectangular hole (In, Figure 7, through hole 132 is rectangular). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the through hole as disclosed by Iemura to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of forming a first coupling hole to fix a member for mounting a display device to a wall (In, Paragraph 0083).

Regarding Claim 10, Iemura discloses the display panel of claim 7, wherein, the hang buckle connecting member has a rectangular shape (Figure 2A, hang buckle connecting member 20 has a rectangular shape).
Iemura fails to disclose that the through hole is a rectangular hole.
However, In discloses a similar substrate where the through hole is a rectangular hole (In, Figure 7, through hole 132 is rectangular). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the through hole as disclosed by Iemura to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of forming a first coupling hole to fix a member for mounting a display device to a wall (In, Paragraph 0083).

Regarding Claim 18, Iemura discloses the display device of claim 15, wherein, the hang buckle connecting member has a rectangular shape (Figure 2A, hang buckle connecting member 20 has a rectangular shape).
Iemura fails to disclose that the through hole is a rectangular hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the through hole as disclosed by Iemura to have a rectangular shape as disclosed by In. One would have been motivated to do so for the purpose of forming a first coupling hole to fix a member for mounting a display device to a wall (In, Paragraph 0083).

Claims 6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No.: US 2016/0186944 A1, “Park”).
	Regarding Claim 6, Iemura discloses the substrate of claim 1.
	Iemura fails to disclose that the substrate is a color film substrate or an array substrate.
However, Park discloses a similar substrate where the substrate is a color film substrate or an array substrate (Park, Figure 6, substrate 560 as disclosed in Paragraph 0045, hang buckle connecting member 525). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Iemura to be a color film substrate or an array substrate as disclosed by Park. One would have been motivated to do so for the purpose of using the hang buckle connecting member as a wall mount device as well as an edge support member (Park, Paragraph 0065). 


	Regarding Claim 12, Iemura discloses the display panel of claim 7.
	Iemura fails to disclose that the substrate is a color film substrate or an array substrate.
However, Park discloses a similar substrate where the substrate is a color film substrate or an array substrate (Park, Figure 6, substrate 560 as disclosed in Paragraph 0045, hang buckle connecting member 525). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Iemura to be a color film substrate or an array substrate as disclosed by Park. One would have been motivated to do so for the purpose of using the hang buckle connecting member as a wall mount device as well as an edge support member (Park, Paragraph 0065). 

Regarding Claim 13, Iemura discloses the display of claim 7, wherein, the display panel further comprises: an array substrate disposed opposite to a color film substrate (Paragraph 0027); and a liquid 
Iemura fails to disclose that the substrate is a color film substrate.
However, Park discloses a similar display where the substrate is a color film substrate (Park, Figure 6, substrate 560 as disclosed in Paragraph 0045, hang buckle connecting member 525).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Iemura to be a color film substrate as disclosed by Park. One would have been motivated to do so for the purpose of using the hang buckle connecting member as a wall mount device as well as an edge support member (Park, Paragraph 0065).

Regarding Claim 14, Iemura discloses the display panel of claim 7, wherein the display panel further comprises: an array substrate disposed opposite to a color film substrate (Paragraph 0027); and a liquid crystal layer disposed between the array substrate and the substrate body of the color film substrate (Paragraph 0027). 
Iemura fails to disclose that the substrate is an array substrate.
However, Park discloses a similar display where the substrate is an array substrate (Park, Figure 6, substrate 560 as disclosed in Paragraph 0045, hang buckle connecting member 525).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Iemura to be an array substrate as disclosed by Park. One would have been motivated to do so for the purpose of using the hang buckle connecting member as a wall mount device as well as an edge support member (Park, Paragraph 0065).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871